Eton, J.
At the common law, the court may, in its discretion, require the jury to return a special verdict; and it is also competent for the jury to do so without such requirement. Under our statute, a party to an action tried by a jury may have a special verdict as matter of right. Laws of 1874, ch. 21. Such right is necessarily limited to material and controverted questions of fact; but within that limit it is absolute. When a special verdict is returned, there may be a general verdict also; but if the two are inconsistent, the former must prevail. R. S., ch. 132, sec. 14; Lemke v. R’y Co., 39 Wis., 449.
The right to a special verdict is a most valuable one. By requiring the jury to pass separately and specifically upon *432each controverted question of fact material to the issue, a more careful and methodical consideration of the testimony by the jury may be secured, and the precise grounds upon which the judgment is based will be disclosed. These are important results, but they cannot be obtained unless the findings are full, explicit, consistent with each other, and free from evasion. In Haas v. Railway Co., the judgment was reversed because the special findings upon which it rested were in conflict. 41 Wis., 44. Nor can the want of these essential requisites be cured by a general verdict; for the party is entitled to a specific finding upon the very issue or proposition submitted, and cannot be turned away with the argument 'or inference that, because there is a general verdict, the jury must have found that a certain fact was proved. We are to determine, in the light of these principles, whether the judgment in the present case can be upheld. Assuming that the highway where the accident happened was insufficient, the controlling question in the cáse is, whether Mrs. Davis was guilty of any negligence which contributed proximately to the injuries complained of. That was a principal question litigated on the trial. If it was an apt of negligence on her part to drive her team from the Burr Oak road to the valley road, in the darkness, it is almost impossible, under the circumstances of the case, to resist the conviction that such negligence contributed proximately to the disaster which immediately followed. The jury did not find that the driving of the team from the Burr Oak road down the declivity and into the ditch on the north side of the valley road, did not frighten or excite the horses, but only that they did not become “ frightened and unmanageable ” until they were driven into the ditch or rut on the south side of the turnpike. ETeither did they find specifically, unless in answer to the tenth question, that it was not negligence to drive from the Burr Oak road into that ditch. The nineteenth question is not specific on that point. There is nothing in the special findings inconsistent with the *433theory that the first proximate cause of the disaster to Mrs. Davis was her act in driving off the Burr Oak road where and in the manner she did. True, the jury found that the injuries to Mrs. Davis were not caused by the running away of the team from the fright received by their being driven into the north ditch; but they did not find that driving them there, in connection with some other proximate cause, did not cause such injuries.
Hence, the tenth question submitted to the jury, whether it was an exercise of ordinary care and caution by Mrs. Davis for her so to drive her team from one road to the other, is a most vital question in the case, and the defendant is entitled to a direct and unequivocal answer thereto. ¥e think it has not been thus answered. The answer returned by the jury is, that “ under all of the circumstances, she was justified in doing as she did.” 'What the jury meant by saying that she was fastijiecl in doing as she did, we cannot say. They may have thought that the circumstances would justify some negligence on her part. Whether such was or was not their view, is a matter of mere conjecture. The question admitted of a categorical answer, and the defendant was clearly entitled to such an answer. Because it was not so answered, there must be another trial.
We are also inclined to think that testimony should not have been received to prove that the death of Mrs. Davis was the result of the injuries complained of. It was proper, of course, to prove her death, for that event limited the time to which the plaintiff" was entitled to recover for the loss of her services; but the cause of her. death was entirely immaterial to the case. The jury gave very liberal damages for loss of service, and in assessing such damages they may have been influenced by the fact that the death resulted from the injuries. ■ However, we do not rest our judgment on this ground.
. By the Ooivrt.— Judgment reversed, and cause remanded for a new trial.